Title: Hugh Hughes to Abigail Adams, 1 July 1781
From: Hughes, Hugh
To: Adams, Abigail


     
      Madam
      Fishkill, July 1st 1781
     
     I am honoured with your very polite Favour of the 10th of June, which arrived in my Absence.—No Expense has accrued but what you are justly entitled to as the Consort of a Gentleman of distinguished Rank and Merit, in publick Life.
     
     When the other Boxes arrive, they will claim my Attention, as well as any other Commands you may please to favour me with.
     As I have the Honour of being known to your Mr. Adams, I beg you would, whenever Opportunity presents, offer my most respectful Regards to him, Madam.
     
      With the greatest Respect, I am, Madam, your most Obedient and very Humble Serv.,
      Hugh Hughes
     
    